Title: To Thomas Jefferson from Daniel and Theodorick Fitzhugh, 7 November 1785
From: Fitzhugh, Daniel,Fitzhugh, Theodorick
To: Jefferson, Thomas


Le Havre, 7 Nov. 1785. Though they were informed that Limozin’s vessel would sail 15 Oct., her departure was scheduled from the beginning for 30 Oct. The delay has consumed all their funds, and they cannot pay their hotel bill. Barclay has already helped them to some extent, but they must again reluctantly apply to him and to TJ for additional loans.
